Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CPR 1.114, including the fee set forth in 37 CPR 1.17 (e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CPR 1.114, and the fee set forth in 37 CPR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CPR 1.114. Applicant's submission filed on 01/28/2021 has been entered.

Response to Amendment
Applicant's amendments and remarks submitted 01/28/2021 have been entered and considered. Claims 4-5 are amended. Claims 1-3 are canceled. Claims 6-13 are new.

Response to Arguments
Applicant's amendments submitted 01/28/2021 have been fully considered but are moot, because they do not apply to the references/combination used in the current rejection.


CLAIM INTERPRETATION 
The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) (Claims 4-5) is/are: 
storage unit for storing the captured video signal in claim 4;
input recognition module for recognizing the at least one marker in claim 4;
input processing module for selecting at least one of the plurality of AR images in claim 4;
AR image generation module for displaying the selected one of the plurality of AR images in claim 4;
user interaction module for adjusting the position of the displayed AR image in claim 4;
storage module for storing the displayed AR image in claim 4;
storage unit for storing the captured video signal in claim 5;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
7.30.06)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ishikawa (US20150302623) in view of Madan et al (US9632313), Matsui (US20130257907) further in view of Kaino et al (US20140225919).

Regarding Claim 5. Ishikawa teaches A method for displaying an AR image on a mobile device as a visual overlay atop a video signal (Ishikawa, abstract, the invention describes a system includes circuitry configured to detect a first object and a second object from a first image captured, generate positional relationship information a display to display a content associated with the second object based on the positional relationship information; the content data being superimposed on the second image at a specific position with respect to the second object.
[0065] The display unit 44 displays a screen which is set using an operating system (OS) or various applications (for example, an image, in which an AR object is superimposed on actual space, or the like) for the user.
[0157, 0162], For example, when three AR markers in a video captured by the imaging unit 21 are simultaneously recognized, the respective AR markers define other (counterpart) AR markers as virtual AR objects with regard to the respective AR markers (AR marker A, AR marker B, and AR marker C). Further see Fig 16.), the method comprising the steps of: 
(a) providing a mobile device including: (i) a camera for capturing a video signal within the field of view of the camera; (ii) a display screen for displaying the captured video signal; (Ishikawa, [0065] The display unit 44 displays a screen which is set using an operating system (OS) or various applications (for example, an image, in which an AR object is superimposed on actual space, or the like) for the user.
[0035] The display apparatus 12 photographs an AR marker on actual space using an image unit such as a camera.
[0041, 0113], the items and types of each data illustrated in the above-described FIGS. 7 to 9B are not limited thereto. In addition, each data illustrated in FIGS. 7 to 9B a smart phone, a personal digital assistants (PDA), a note-type PC, or the like.); (iii) a storage unit for storing the captured video signal (Ishikawa, [0062], an example of the hardware configuration of the display apparatus 12 is shown in FIG. 3. The display apparatus 12 includes a microphone (hereinafter, referred to as a "mike") 41, a speaker 42, a camera 43, a display unit 44, an operation unit 45, a sensor unit 46, a power unit 47, a wireless unit 48, a short-distance communication unit 49, an auxiliary storage device 50, a main storage device 51, a CPU 52, and a drive device 53, which are connected to each other through a system bus B);
(b) providing a downloadable mobile application for installation on the mobile device, the application including a plurality of AR images 
(c) downloading the application on the mobile device; 
(d) opening the application; 
(e) capturing a video signal; 
 (Ishikawa, abstract, the invention describes a system includes circuitry configured to detect a first object and a second object from a first image captured, generate positional relationship information between the first object and the second object; store, into a memory, the positional relationship information and the distortion information associated with the second object, acquire a second image, and control a display to display a content associated with the second object based on the positional relationship information; the content data being superimposed on the second image at a specific position with respect to the second object.

It is common in smartphone to download application from designated servers such as Apple store, Google Play store.
[0106] FIG 8 is a diagram illustrating an example of the AR display object DB. Items of the AR display object DB 30-2 illustrated in FIG. 8 include, for example, an "AR object ID", an "AR object", a "reference AR marker ID", a "reference AR marker ID", a "relative coordinate from the reference AR marker",
[0108], the "relative coordinate from the reference AR marker" stores information indicative of a position which is separated in a certain direction based on the position of the reference AR marker when the AR object is displayed.
[0041, 0113], the items and types of each data illustrated in the above-described FIGS. 7 to 9B are not limited thereto. In addition, each data illustrated in FIGS. 7 to 98 may be stored in the storage unit 30 in the display apparatus 12. The display apparatus 12 is, for example, a tablet terminator, a smart phone, a personal digital assistants (PDA), a note-type PC, or the like.); 

Ishikawa fails to explicitly teach, however, Madan teaches (f) identifying a single marker in the captured video signal (Madan, abstract, the invention describes methods for updating information displayed in a user interface for a worker in a fulfillment center. Information changing relative to a previous user interface can be 
Col 15, line 1-15, FIG. 8 shows an example of how the client application 381 can also identify a barcode identifier 801 associated with a particular item or product stored within the fulfillment center 200. Accordingly, the client application 381 can verify whether the item located in the item location 213 is the item expected to be in the item location 213. Accordingly, the client application 381 can report to the fulfillment application 315 that the item has been retrieved by the worker and/or update the work queue 389 stored in the wearable computing device 103. Additionally, the worker instruction 807 can also be updated by the client 10 application 381 to provide confirmation to the user that the item was identified by the client application 381.); 
Ishikawa and Madan are analogous art because they both teach method of render augmented reality virtual object when detecting marker through captured video. Madan further teaches identifying a single marker and displaying corresponding information on the display. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the augmented reality system (taught in Ishikawa), to further allow the system to detect single marker and display corresponding information (taught in Madan), so as to display AR content specifically for a certain object in AR environment. 

The combination of Ishikawa and Madan fails to explicitly teach, however, Matsui teaches (g) displaying a one of the plurality of AR images associated with the single marker on the display screen of the mobile device; (i) altering the position of the displayed one AR image based on a physical interaction (Matsui, abstract, the invention describes an information processing apparatus comprising an image recognition unit that detects whether an image preset as a marker image exists in a captured image; a spatial recognition unit that, when the marker image is detected by the image recognition unit, constructs a real-world coordinate system computed from a position and orientation of the marker image, and computes information corresponding to a position and orientation of the information processing apparatus in the constructed real-world coordinate system; and a virtual object display unit that acquires at least one of the data stored in the storage unit, data existing on a network, and data transmitted from the one or more other information processing apparatuses and received by the communication interface, places the acquired data in the constructed real-world coordinate system, and controls the display unit to display the acquired data as one or more virtual objects.
[0039-0040], the information processing system 1 illustrated in FIG. 1 is composed of a mobile phone client device 100A and a mobile phone client device 100B. FIG. 1 illustrates how a virtual object Ar1, a virtual object Ar2, and a virtual object Ar3 are displayed on the screens of the respective display units 106 of the mobile phone client device 100A and the mobile phone client device 100B. These virtual objects Ar are placed in a real-world coordinate system obtained by analyzing captured images from the imaging unit.
[0042], the positions of virtual objects Ar displayed on the screen of the display unit 106 are moved to arbitrary positions by user touch operations made with respect to the touch panel 107a.); and 


The combination of Ishikawa, Madan and Matsui fails to explicitly teach, however, Kaino teaches (j) removing the displayed one AR image from the display screen (Kaino, abstract, the invention describes an information processing system that acquires video data captured by an image pickup unit; detects an object (marker) from the video data; detects a condition corresponding to the image pickup unit; and controls a display to display content associated with the object at a position other than a detected position of the object based on the condition corresponding to the image pickup unit. Therefore, the system provides method of handling displaying/removing of AR content in a natural state even after marker has been lost from the image.
[0112] FIG. 12 is a diagram useful in explaining one example of the removal condition B for AR content. In FIG. 12, point P1 shows a detection position of the marker 20a. The distance from the marker 20a to an image processing apparatus 100c is assumed to be shorter than the specified distance threshold. However, the angle ropt between the optical axis Vopt of the image pickup unit 102 of the image processing apparatus 100c and the direction V mark from the image pickup unit 102 to the marker 20a exceeds a specified angle threshold (not shown). In this case, the content control unit 155 of the image processing apparatus 100c removes the AR content 32a associated with the marker 20a.).
Ishikawa, Madan, Matsui and Kaino are analogous art because they all teach method of render augmented reality virtual object when detecting marker through captured video. Kaino further teaches method of removing AR content when marker is out of sight. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the augmented reality system (taught in Ishikawa, Madan and Matsui), to further provide method of removing AR content when the marker is out of field of view (taught in Kaino), so as to provide a natural display for the AR environment (Kaino, [0005-0006]). 

Allowable Subject Matter
Claim 4 is allowed. The following is a statement of reason for the indication of allowable subject matter: 
Regarding Claim 4, it recites “An augmented reality (AR) movie system for displaying an AR image on a mobile device as a visual overlay atop a video signal, the system comprising (a) a mobile device comprising (i) a camera for capturing a video signal of a movie presentation, the movie presentation including a user recognizable indicium disposed the movie presentation and at least one marker a single marker; (ii) a display screen configured to simultaneously visually display at least one an AR image and the captured video signal; (iii) a storage unit for storing the captured video signal;…” in the context of Claim 4.
The prior arts of record either alone or in combination fails to teach or suggest the above quoted limitation of Claim 4. Therefore, Claim 4 is allowable over prior art.
Claims 6-13 depend from Claim 4 with respective additional limitations. Therefore, Claims 6-13 are allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734.  The examiner can normally be reached on M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Xin Sheng/Primary Examiner, Art Unit 2611